Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (“Agreement”) effective as of the ____ day of
___________, 2014, provides for the sale of 7,000,000 shares of common stock
(the "Shares" or “Securities”) of Thompson Designs, Inc., a Nevada
corporation (the "Company") at a price of $20,000 (the “Purchase Price”) from
Kade Thompson ("Seller") to BioPharmX, Inc. (“Buyer”) on the following terms and
conditions:


1.      Sale and Purchase.  Subject to the terms and conditions hereof, at the
Closing (as defined in paragraph 2 below), Seller agrees to sell, assign,
transfer, convey and deliver to Buyer, and Buyer agrees to purchase from Seller,
the Shares.
 
2.      Closing.  The purchase of the Shares shall be consummated at a closing
("Closing") to take place at 10:00 o'clock a.m., at  Cane Clark LLP, located at
3273 East Warm Springs, Rd., Las Vegas, NV, 89120on or before ________ __, 20__
unless extended by agreement of the parties hereto (the "Closing Date").
 
3.      Purchase Price.  The Purchase Price for the Shares shall be delivered on
or before the Closing Date, by Buyer to Cane Clark LLP (the “Escrow Agent”)
pursuant to the Escrow Agreement entered by and among Buyer, Seller, and the
Escrow Agent dated as December 16, 2013, as set forth in Exhibit A attached
hereto (the “Escrow Agreement”). The Purchase Price shall be delivered to the
Seller by the Escrow Agent pursuant to the instruction of Buyer upon the
satisfaction of the closing condition contemplated by this Agreement.
 
4.      Seller’s Delivery. On the Closing Date, the Seller shall deliver to
Empire Stock Transfer, Inc., the Company’s Transfer Agent (the “Transfer
Agent”): (i) the certificate(s) representing the Shares (the “Certificate”), in
negotiable form, duly endorsed in blank with duly executed stock transfer
powers, (ii) a waiver of Medallion Signature Guaranty (the “Medallion Waiver”)
to the stock transfer powers in form and substance satisfactory to the Buyer and
the Transfer Agent, and other instruction required for the transfer of the
Shares to Buyer conditioned upon Buyer’s delivery of the Purchase Price. Seller
shall also deliver to Buyer the Officer’s Certificate substantially in the form
of Exhibit B attached hereto upon the Closing.
 
5.      Buyer’s Delivery.  On the Closing Date, Buyer shall deliver to Seller
the Purchase Price, conditioned upon Seller’s delivery of the Shares.
 
6.      Representations and Warranties of the Seller with respect to the
Securities.  The Seller represents and warrants to the Buyer with respect to the
Securities that:
 
(a)    Capacity of the Seller; Authorization; Execution of Agreements.  The
Seller has all requisite power, authority and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by it
hereunder.  This Agreement constitutes a valid and legally binding agreement of
the Seller, enforceable in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws of the United States (both state and federal), affecting the
enforcement of creditors’ rights or remedies in general from time to time in
effect and the exercise by courts of equity powers or their application of
principles of public policy.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)    Title to Securities.  The Seller is the sole record and beneficial owner
of the Securities and has sole managerial and dispositive authority with respect
to the Securities.  The Seller has not granted any person a proxy with respect
to the Shares that has not expired or been validly withdrawn.  The sale and
delivery by the Seller of the Securities to the Buyer pursuant to this Agreement
will vest in the Buyer legal and valid title to the Securities, free and clear
of all Liens, security interests, adverse claims or other encumbrances of any
character whatsoever, other than encumbrances created by the Buyer and
restrictions on the resale of the Securities under applicable securities laws
(“Encumbrances”).
 
(c)    Disclosure.  The Seller acknowledges and agrees that the representations
and warranties by the Seller in this Section 6 are true and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements contained therein not misleading, under the circumstance under
which they were made.  The Seller acknowledges and agrees that the Buyer does
not make and has not made (i) any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 7, or (ii) any statement, commitment or promise to the Seller or any of
their representatives which is or was an inducement to the Seller to enter into
this Agreement, other than as set forth in this Agreement.
 
7.      Representations and Warranties of the Buyer.  The Buyer hereby
represents and warrants to the Seller that:
 
(a)    Organization and Standing.  The Buyer is duly incorporated and validly
existing under the laws of the State of Delaware, and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted.  The Buyer is qualified
to do business and is in good standing in each jurisdiction in which the failure
to so qualify could reasonably be expected to have a material adverse effect
upon its assets, properties, financial condition, results of operations or
business.
 
(b)    Capacity of the Buyer; Authorization; Execution of Agreements.  The Buyer
has all requisite power, authority and capacity to enter into this Agreement and
to perform the transactions and obligations to be performed by it
hereunder.  The execution and delivery of this Agreement by the Buyer, and the
performance by the Buyer of the transactions and obligations contemplated
hereby, including, without limitation, the purchase of the Securities from the
Seller hereunder, have been duly authorized by all requisite corporate action of
the Buyer.  This Agreement constitutes a valid and legally binding agreement of
the Buyer, enforceable in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws of the United States (both state and federal), affecting the
enforcement of creditors’ rights or remedies in general from time to time in
effect and the exercise by courts of equity powers or their application of
principles of public policy.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)    Investment Intent.  The Shares being purchased hereunder by the Buyer are
being purchased for its own account and are not being purchased with the view
to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the 1933 Act.  The Buyer understands that such
Securities have not been registered under the 1933 Act by reason of their
issuance in a transaction exempt from the registration and prospectus delivery
requirements of the 1933 Act pursuant to Section 4(2) thereof and/or the
provisions of Rule 506 of Regulation D promulgated thereunder, and under the
securities laws of applicable states.  The Buyer further understands that the
certificates representing such Securities shall bear a legend substantially
similar to the following and agrees that it will hold such Securities subject
thereto:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS.  NEITHER
THIS SECURITY NOR ANY PORTION HEREOF OR INTEREST HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS THE SAME IS REGISTERED
UNDER SAID ACTS AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE AND THE COMPANY SHALL HAVE RECEIVED, AT THE
EXPENSE OF THE HOLDER HEREOF, EVIDENCE OF SUCH EXEMPTION REASONABLY SATISFACTORY
TO THE COMPANY (WHICH MAY INCLUDE, AMONG OTHER THINGS, AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY).
 
(d)    Brokers, Finders, and Agents.  The Buyer is not, directly or indirectly,
obligated to anyone acting as broker, finder, or in any other similar capacity
in connection with this Agreement or the transactions contemplated hereby.  No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company, the Seller or the Buyer for any commission, fee or other
compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Buyer.
 
(e)    Disclosure.  The Buyer acknowledges and agrees that the representations
and warranties by the Buyer in this Section 7 are true and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements contained therein not misleading, under the circumstance under
which they were made.  The Buyer acknowledges and agrees that the Seller do not
make and have not made (i) any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Sections 6, or (ii) any statement, commitment or promise to the Buyer or any of
its representatives which is or was an inducement to the Buyer to enter into
this Agreement, other than as set forth in this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
8.     Miscellaneous:
 
a.           Confidentiality.  Each party hereto agrees with the other party
that, unless and until the transactions contemplated by this Agreement have been
consummated, they and their representatives will hold in strict confidence all
data and information obtained with respect to another party or any subsidiary
thereof from any representative, officer, director or employee, or from any
books or records or from personal inspection, of such other party, and shall not
use such data or information or disclose the same to others, except:  (i)  to
the extent such data is a matter of public knowledge or is required by law to be
published; and (ii)  to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement.
 
b.           Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter hereof.  This Agreement alone
fully and completely expresses the agreement of the parties relating to the
subject matter hereof.  This Agreement may not be amended or modified, except by
a written agreement signed by all parties hereto.
 
c.           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.
 
d.           Expenses. Each party herein shall bear all of their respective
costs and expenses incurred in connection with the negotiation of this Agreement
and in the consummation of the transactions provided for herein and the
preparation thereof.
 
e.           Further Assurances, Cooperation.  Each party shall, upon reasonable
request by the other party, execute and deliver any additional documents
necessary or desirable to complete sale contemplated by this agreement.  The
parties hereto agree to cooperate and use their respective best efforts to
consummate the transactions contemplated by this agreement.
 
f.           Governing Law.  This Agreement shall be construed (both as to
validity and performance) and enforced in accordance with and governed by the
laws of the state of Nevada applicable to agreements made and to be performed
wholly within such jurisdiction and without regard to conflicts of laws.
 
g.           Termination.
 
(1) This Agreement may be terminated at any time prior to the Closing:
 
(a)           by mutual written agreement of the Buyer and the Seller;
 
(b)           by either the Buyer or by the Seller, if
 
(i) if a breach of or failure to perform any representation, warranty, or
agreement on the part of either party set forth in this Agreement shall have
occurred, and any such condition is incapable of being satisfied by the Closing
or such breach or failure to perform has not been cured within ten days after
notice of such breach or failure to perform has been given by the non-breaching
party to the breaching party; or
 
 
4

--------------------------------------------------------------------------------

 
 
(ii) a judgment, injunction, order or decree of any Governmental Authority
having competent jurisdiction enjoining either the Seller or the Buyer from
consummating the transactions contemplated by this Agreement is entered and such
judgment, injunction, judgment or order shall have become final and
nonappealable and, prior to such termination, the parties shall have used their
respective commercially reasonable efforts to resist, resolve or lift, as
applicable, such judgment, injunction, order or decree; provided, however, that
the right to terminate this Agreement under this Section 8(g) shall not be
available to any party whose breach of any provision of or whose failure to
perform any obligation under this Agreement has been the cause of such judgment,
injunction, order or decree.
 
(2) Effect of Termination.  If this Agreement is terminated pursuant to Section
8(g), there shall be no liability or obligation on the part of the Buyer or the
Seller, or any of their respective officers, directors, shareholders, agents or
Affiliates, except that the provisions of this Section 8 of this Agreement shall
remain in full force and effect and survive any termination of this Agreement
and except that, notwithstanding anything to the contrary contained in this
Agreement, no parties shall be relieved of or released from any liabilities or
damages arising out of its material breach of or material failure to perform its
obligations under this Agreement.
 
(3) Expenses.  Whether or not the transactions contemplated by this Agreement
are consummated, all fees and expenses of any party hereto incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees and expenses.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


Seller
         
Kade Thompson
 

 
Buyer
       
BioPharmX, Inc.
       
By:
   
Name:
James Pekarsky
 
Title:
Chief Executive Officer
 

 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Escrow Agreement
 


 
7

--------------------------------------------------------------------------------

 


Exhibit B
 
Officer’s Certificate
 
 
8

--------------------------------------------------------------------------------